DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 02/04/2022. Claims 1-20 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al (US7,083,428) and further in view of Patil et al (US2012/0233504 A1).
Claim 1: Mahoney et al teach an automated test equipment for testing a device under test, the automated test equipment comprising: a processor (e.g. most testers comprise a processor); a first communications interface configured to communicatively couple to the device under test (e.g. low-speed interface – col. 3, lines 56-66; col. 4, lines 24-28); and a second communications interface (high-speed interface- col. 3, lines 56-66; col. 4, lines 24-28) configured to communicatively couple to the device under test, wherein the processor is configured to upload a program to the device under test using the first communications interface (e.g. col. 1, lines 34-38 & lines 43-46 – Devices are tested by writing/programming data and retrieving the programmed data for verification),  and wherein further the second communications interface is operable to communicate at a higher data rate than the first communications interface (e.g. col. 3, lines 56-66; col. 4, lines 24-28). 
Not explicitly taught by Mahoney et al is that the program is operable to configure the device under test to communicate with the processor via the second communications interface. However, Patil el al teach a testing system comprising a test configuration unit (e.g. item 112, fig. 1) for configuring a device for testing. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to configure  the system taught by Mahoney et al in order to switch from low-speed testing to high-speed testing.

As per claim 20, the claimed features are rejected similarly to claim 1 above.

Claim 2: Mahoney et al and Patil et al teach the automated test equipment according to claim 1, wherein the program uploaded to the device under test via the first communications interface is operable to configure the device under test to load additional program code via the second communications interface(e.g. same motivation as in claim 1 - Patil el al teach a testing system comprising a test configuration unit (e.g. item 112, fig. 1) for configuring a device for testing. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to configure  the system taught by Mahoney et al in order to switch from low-speed testing to high-speed testing).

Claim 3: Mahoney et al and Patil et al teach the automated test equipment according to Claim 1, but fail to teach that the program uploaded to the device under test via the first communications interface is operable to configure the device under test to access the second communications interface using a memory mapping technique. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any memory allocation or mapping technique to writ or program the data to the device under test since such a configuration would have been within the general knowledge of an artisan in the art.

Claim 4: Mahoney et al and Patil et al teach the automated test equipment according Claim 1, but fail to teach that the program uploaded to the device under test via the first communications interface is operable to configure a resource manager of the device under test to allocate a memory range of a memory addressable by a processing unit of the device under test for access to the second communications interface.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any memory allocation or mapping technique to writ or program the data to the device under test since such a configuration would have been within the general knowledge of an artisan in the art.

Claim 5: Mahoney et al and Patil et al teach the automated test equipment according to Claim 1, wherein the program uploaded to the device under test communicates to the processor utilizing an application protocol to exchange data (e.g. see fig. 1 – Patil et al).  

Claim(s) 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al and Patil et al as applied to claim 1 above, and further in view of Chakravarty et al (US2019/0004112 A1).
Claim 6: Mahoney et al and Patil et al teach the automated test equipment according to Claim 1, but fail to teach that the processor is configured to authenticate itself to the device under test.  However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Chakravarty et al (e.g. [0253]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Mahoney et al and Patil et al with the one taught by Chakravarty et al in order prevent unauthorize user, thus secure the system.

Claim 7: Mahoney et al and Patil et al teach the automated test equipment according to Claim 1, but fail to teach that the processor is configured to communicate with the device under test via encrypted communications.  However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Chakravarty et al (e.g. [0253]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Mahoney et al and Patil et al with the one taught by Chakravarty et al in order prevent unauthorize user, thus secure the system.

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al and Patil et al as applied to claim 1 above, and further in view of Wegener (US2008/0126903 A1).
Claim 8: Mahoney et al and Patil et al teach the automated test equipment according to Claim 1, but fail to teach that  the processor is configured to compress information sent to the device under test, and wherein further the processor is configured to decompress information received from the device under test.  However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Wegener (e.g. [0075]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Mahoney et al and Patil et al with the one taught by Wegener in order to speedup data transmission.

Claim 9: Mahoney et al and Patil et al teach the automated test equipment according to Claim 1, but fail to teach that the program uploaded to the device under test is configured to decompress information received from the automated test equipment, and wherein further the device under test is configured to compress information sent to the processor.  However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Wegener (e.g. [0075]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Mahoney et al and Patil et al with the one taught by Wegener in order to speedup data transmission.

Claim(s) 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al and Patil et al as applied to claim 1 above, and further in view of  Mistry et al (US 2018/0348299 A1).
Claim 10: Mahoney et al and Patil et al teach the automated test equipment according to Claim 1, but fail to teach that the processor is configured to cause a processing unit of the device under test to execute a program stored in a memory shared with the processor. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Wegener (e.g. [0028-[0030]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Mahoney et al and Patil et al with the one taught by Mistry et al in order to speedup the test.

As per claim 12, the claimed features are rejected similarly to claim 10 in view of claim 1 as shown above.

Claim 13: Mahoney et al, Patil et al and Mistry et al teach the automated test equipment of Claim 12 wherein the test program is loaded to the device under test via the second communications interface (e.g. Mahoney et al teach a plurality of interfaces to test a device - col. 3, lines 56-66; col. 4, lines 24-28).

Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al, Patil et al and Mistry et al as applied to claim 12 above, and further in view of Chakravarty et al (US2019/0004112 A1).
Claim 16: Mahoney et al, Patil et al and Mistry et al teach the automated test equipment according to Claim 12, but fail to teach that the processor is configured to authorize itself to the device under test using a cryptographic test.  However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Chakravarty et al (e.g. [0253]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Mahoney et al and Patil et al with the one taught by Chakravarty et al in order prevent unauthorize user, thus secure the system.

Claim 17: Mahoney et al, Patil et al and Mistry et al teach the automated test equipment according to Claim 12, but fail to teach that the processor is configured to communicate with the device under test via encrypted communications. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Chakravarty et al (e.g. [0253]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Mahoney et al and Patil et al with the one taught by Chakravarty et al in order prevent unauthorize user, thus secure the system.

Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al, Patil et al and Mistry et al as applied to claim 12 above, and further in view of Wegener (US2008/0126903 A1).

Claim 18: Mahoney et al, Patil et al and Mistry et al teach the automated test equipment according to Claim 12, but fail to teach that the processor is configured to compress information sent to the device under test, and wherein the processor is configured to decompress information received from the device under test. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Wegener (e.g. [0075]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Mahoney et al and Patil et al with the one taught by Wegener in order to speedup data transmission.
  
Claim 19: Mahoney et al, Patil et al and Mistry et al teach the automated test equipment according to Claim 18, but fail to teach that the program uploaded to the device under test is configured to decompress information received from processor of the automated test equipment. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Wegener (e.g. [0075]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Mahoney et al and Patil et al with the one taught by Wegener in order to speedup data transmission.

Allowable Subject Matter
Claims 11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        12/15/2022